PER CURIAM.
The petitioner, W. Cecil Grant, filed with the Board of Governors of The Florida Bar his petition for leave to resign which was thereafter duly considered by said Board of Governors. On March 7, 1962, the Board of Governors filed in this Court its judgment in which it found that the public interest, the purity of the courts, the administration of justice and the confidence of the public in the legal profession would not be adversely affected by permitting the petitioner, W. Cecil Grant, to withdraw from the privilege of the practice of law, provided, however, that the same be granted without leave for reinstatement.
The petitioner filed objections to that portion of the foregoing judgment which granted leave to withdraw without the privilege to apply for reinstatement but, subsequent to the filing of said objections in this Court, the said petitioner withdrew the same and the matter has now been considered by the Court, whereupon
It is the order of this Court that the name of W. Cecil Grant be stricken from the rolls of The Florida Bar and the privilege heretofore enjoyed by the said W. Cecil Grant to practice law in the State of Florida is hereby terminated and withdrawn without leave for reinstatement. In re Application of Harper, Fla.1956, 84 So.2d 700, 54 A.L.R.2d 1272.
ROBERTS, C. J., and DREW, THORN-AL, O’CONNELL and CALDWELL, JJ., concur.